                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

GREG STEVENS                                              CIVIL ACTION NO. 19-0826

                                                          SECTION P
VS.
                                                          JUDGE TERRY A. DOUGHTY

SIXTH JUDICIAL DISTRICT, DISTRICT                         MAG. JUDGE KAREN L. HAYES
ATTORNEY’S OFFICE, ET AL.

                                           JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections thereto filed with this Court, and, after a de novo review of

the record, finding that the Magistrate Judge’s Report and Recommendation is correct and that

judgment as recommended therein is warranted,

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Greg Stevens’ claims

against the Sixth Judicial District, District Attorney’s Office, the State of Louisiana, and

Attorney Joy Jackson are DISMISSED WITH PREJUDICE as frivolous and for failing to state

claims on which relief may be granted.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s claims

against District Attorney James David Caldwell, Assistant District Attorney James Trey Phillips,

and Judge John Crigler are DISMISSED WITH PREJUDICE as frivolous, for failing to state

claims on which relief may be granted, and for seeking monetary relief against defendants

immune from such relief.

       MONROE, LOUISIANA, this 28th day of August, 2019.


                                                    ______________________________________
                                                    TERRY A. DOUGHTY
                                                    UNITED STATES DISTRICT JUDGE
